Case 1:19-cv-21589-RMB-KMW Document 2 Filed 04/30/20 Page 1 of 13 PageID: 59



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


  IRA BLOOM,

                   Plaintiff                     Civil Action
                                            No. 19-21589 (RMB/JS)
       v.

  FEDERAL BUREAU OF PRISONS, et                     OPINION
  al.

                   Defendants


BUMB, District Judge

      This matter comes before the Court upon Plaintiff Ira Bloom’s

submission of a civil complaint under Bivens v. Six Unknown Named

Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971) and

the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 1346 et seq.

(Compl., ECF No. 1.) Plaintiff is a prisoner confined in the

Federal Correctional Institution in Fort Dix, New Jersey.

      Plaintiff has paid the Court’s filing fee. When a prisoner

pays the filing fee for a civil action regarding prison conditions

and seeks redress from a governmental entity, officer or employee

of a governmental entity, 28 U.S.C. § 1915A(b) and 42 U.S.C. §

1997e(c)(1) require courts to review the complaint and sua sponte

dismiss any claims that are (1) frivolous or malicious; (2) fail

to state a claim on which relief may be granted; or (3) seek

monetary relief against a defendant who is immune from such relief.
Case 1:19-cv-21589-RMB-KMW Document 2 Filed 04/30/20 Page 2 of 13 PageID: 60



For   the   reasons   discussed     below,   the    Court      will   dismiss   the

complaint.

I.    SUA SPONTE DISMISSAL

      Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however     inartfully   pleaded,    must    be    held   to    ‘less   stringent

standards     than    formal   pleadings     drafted      by     lawyers.’”     Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

      A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

                                       2
Case 1:19-cv-21589-RMB-KMW Document 2 Filed 04/30/20 Page 3 of 13 PageID: 61



the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.    The Complaint

      Plaintiff alleges the following facts in his complaint. On

April 29, 2008, Plaintiff was sentenced to a 240-month term of

imprisonment upon conviction of two counts of murder-for-hire

under 18 U.S.C. § 1958(a). (Compl., §13, ECF No. 1.) Plaintiff has

never been charged with a sex offense and he was not required to

register as a sex offender. (Id., §§14, 15) On July 24, 2018, while

Plaintiff was incarcerated at FCI Elkton in Ohio, Warden Merlak

(“Merlak”) wrote on Petitioner’s custody classification form that

Plaintiff no longer required a “Greater Severity” public safety

                                     3
Case 1:19-cv-21589-RMB-KMW Document 2 Filed 04/30/20 Page 4 of 13 PageID: 62



security designation based on his conviction under 18 U.S.C. §

1958(a). (Compl., §§16-18, ECF No. 1.) Therefore, Plaintiff would

be eligible for transfer to a lower security camp. (Compl., §17.)

Thus, on August 6, 2018, staff removed the Greater Severity public

safety    factor   (“PSF”)    designation     from      Plaintiff’s   custody

classification. (Id., §20.) Merlack then retired on August 26,

2018. (Id., §25.)

       One day after Merlack retired, Plaintiff’s case manager, Ms.

Rinaldi, informed Plaintiff he would not be transferred to a camp

because Case Manager Coordinator Cole (“Cole”) had placed a PSF

designation of Sex Offender on Plaintiff’s custody classification.

(Id., §25.) Later that day, Plaintiff spoke to Ms. Cole to find

out what had happened. (Id.) Cole replied that “You Jews don’t run

the B.O.P., we do. You will go to a camp over my dead body.” (Id.)

Designating Plaintiff with a PSF without a hearing violated the

Bureau of Prison’s (“BOP”) Program Statement 5100.08, Code F. (Id.,

§31.) Plaintiff concludes that Cole’s assessment of his custody

classification was motivated by her hatred for Orthodox Jews. (Id.,

§§25, 26.)

       Plaintiff spoke to Acting Warden Mr. Kulik (“Kulik”) about

Cole’s decision concerning his custody classification. (Id., §32.)

Kulik told Plaintiff that Cole would not remove the Sex Offender

PSF, but it would be removed when Plaintiff was transferred to

Fort   Dix.   (Id.,   §33.)   Dr.   Smith,   in   FCI   Elkton’s   psychology

                                      4
Case 1:19-cv-21589-RMB-KMW Document 2 Filed 04/30/20 Page 5 of 13 PageID: 63



department, treated Plaintiff for panic attacks caused by the “Sex

Offender” designation, and she agreed with Plaintiff that the

designation was incorrect.” (Compl., §34, ECF No. 1.)

      Upon his transfer to FCI Fort Dix, Plaintiff met with Warden

Ortiz (“Ortiz”), and Ms. Flowers (“Flowers”), Executive Assistant

to Warden Ortiz. (Id., §§35-36.) Ortiz and Flowers told Plaintiff

the Sex Offender PSF was not applicable to him and would be

removed. (Id.) One month later, Flowers told Plaintiff that he had

to speak to his case manager, Mr. Chopan (“Chopan”) about the

custody    classification.     (Id.,       §37.)   On    November    14,   2018,

Plaintiff filed an informal resolution form, seeking to have his

custody classification changed. (Id., §38.) Chopan refused to

remove the Sex Offender PSF because Plaintiff was incarcerated for

trying to kill his wife. (Id., §39.)

      Plaintiff’s    custody    classification           precludes   him     from

transferring to a prison camp and renders him ineligible for home

confinement or compassionate release under the First Step Act.

(Id., §27.) Having the Sex Offender label has placed Plaintiff “in

harms way with actual and threatening of bodily harm to my person

on   numerous   occasions…”    (Id.,       §28.)   The   BOP   Designation    and

Sentence Computation Center (“DSCC”) reviewed Plaintiff’s file on

August 17, 2018 and applied the Sex Offender PSF, stating “Your

Unit Team will NOT remove your PSF for Sex Offender.” (Id., §41.)

The terms of Plaintiff’s sentence to supervised release did not

                                       5
Case 1:19-cv-21589-RMB-KMW Document 2 Filed 04/30/20 Page 6 of 13 PageID: 64



require him to register as a sex offender. (Compl., §§43-46, ECF

No. 1.)

      Plaintiff filed an FTCA claim with the BOP, Northeast Regional

Office. (Id., ¶48.) The basis for Plaintiff’s claim was that the

Sex Offender PSF was placed on him because he is an Orthodox Jew,

in violation of the First Amendment protection against religious

discrimination. (Id., §49.) Warden Ortiz, Regional Director J.

Ormond and Ian Connors upheld the Sex Offender PSF on Plaintiff,

although the designation was motivated by religious animus. (Id.,

§71.) Plaintiff names Ms. Cole, Ms. Rinaldi, Mr. Kulick, Mr. Ortiz,

Mr. Chopan, J. Ray Ormond and Ian Connors as defendants to his

Bivens’ claims under the First, Fifth, Eighth and Fourteenth

Amendments. (Id., ¶¶74, 76.) The Court notes that the BOP is named

as a defendant in the caption but not in the body of the complaint.

The BOP is not subject to liability under Bivens or the FTCA. See

FDIC v. Meyer, 510 U.S. 471, 476-77, 484-85 (1994)(holding that

neither a Bivens suit nor an FTCA suit may be brought against a

federal agency). Thus, amendment of the claims against the BOP is

futile,   and   those   claims   will      be   dismissed      with   prejudice.

Plaintiff   also   includes   Warden       Merlak   in   the   caption   of   the

complaint, but names him as a witness. Witnesses need not be

included in the caption. Plaintiff also names “The United States

and its employees” as defendants to his FTCA claim in the caption

of the complaint. The United States is the only proper defendant

                                       6
Case 1:19-cv-21589-RMB-KMW Document 2 Filed 04/30/20 Page 7 of 13 PageID: 65



to the FTCA claim. See generally CNA v. U.S., 535 F.3d 132 (3d

Cir. 2008) (describing FTCA). The FTCA claims against the named

United States employees will be dismissed with prejudice.

      B.    Bivens Claims

      Bivens actions are the federal counterpart to § 1983 actions

brought against state officials who violate federal constitutional

or statutory rights. See Egervary v. Young, 366 F.3d 238, 246 (3d

Cir. 2004), cert. denied, 543 U.S. 1049 (2005). To state a claim

under Bivens, 1 a claimant must show: (1) a deprivation of a right

secured by the Constitution and laws of the United States; and (2)

that the deprivation of the right was caused by an official acting

under color of federal law. Couden v. Duffy, 446 F.3d 483, 491 (3d

Cir. 2006). “Government officials may not be held liable for the

unconstitutional conduct of their subordinates under a theory of

respondeat    superior.”     Iqbal,   556    U.S.   662,   676   (2009).   “[A]

plaintiff    must    plead   that   each    Government-official    defendant,

through the official's own individual actions, has violated the

Constitution.” Id.

            1.      First Amendment Claim

      Plaintiff’s claim that he was discriminated against on the

basis of religion does not fit within the Free Exercise Clause of


1 Bivens claims against federal officials must be brought in their
individual capacity; Bivens claims against federal officials in
their official capacities are precluded by sovereign immunity. See
e.g. Lewal v. Ali, 289 F. App’x 515 (3d Cir. 2008).
                                       7
Case 1:19-cv-21589-RMB-KMW Document 2 Filed 04/30/20 Page 8 of 13 PageID: 66



the First Amendment. The First Amendment Free Exercise Clause

provides that “‘Congress shall make no law ... prohibiting the

free exercise [of religion].” Tenafly Eruv Ass'n, Inc. v. Borough

of Tenafly United States Court of Appeals, 309 F.3d 144, 165 (3d

Cir. 2002) (quoting U.S. Const. amend. I.) Plaintiff has not

alleged that designation of a Sex Offender PSF has prohibited him

from exercising his religion.

      The   First    Amendment’s    Establishment    Clause    is    likewise

inapplicable    here.    The     Establishment    Clause    “provides     that

‘Congress    shall   make   no   law   respecting   an     establishment    of

religion.’” American Legion v. American Humanist Association, 139

S. Ct. 2067, 2080 (2019). Cases under the Establishment Clause

generally fall within five categories:

            (1) religious symbols on government property
            and religious speech at government events; (2)
            religious accommodations and exemptions from
            generally applicable laws; (3) government
            benefits and tax exemptions for religious
            organizations; (4) religious expression in
            public schools; and (5) regulation of private
            religious speech in public forums.

Id. at 2092 (Kavanaugh, J., concurring).

      Retaliation    claims,     however,   can   arise    under    the   First

Amendment. See e.g. Falco v. Zimmer, 767 F. App’x 288, 299 (3d

Cir. 2019). The Third Circuit Court of Appeals has determined that

Bivens does not provide a prisoner with a remedy for a First

Amendment retaliation claim. Jones v. Sposato, 783 F. App’x 214,


                                       8
Case 1:19-cv-21589-RMB-KMW Document 2 Filed 04/30/20 Page 9 of 13 PageID: 67



218 (3d Cir. 2019). Therefore, Plaintiff has failed to state a

First Amendment claim.

              2.    Fifth Amendment Due Process and Equal Protection
                    Claims

       As a federal prisoner, Plaintiff’s equal protection and due

process claims fall under the Fifth Amendment rather than the

Fourteenth Amendment. See e.g. Abdul-Akbar v. McKelvie, 239 F.3d

307, 316 (3d Cir. 2001) “Fifth Amendment equal protection claims

are examined under the same principles that apply to such claims

under the Fourteenth Amendment.” Id. (citing Adarand Constructors,

Inc. v. Pena, 515 U.S. 200, 217 (1995) (citations omitted)).

       To state a Fifth Amendment equal protection claim, Plaintiff

must allege facts indicating that Defendants have treated him

differently        from   a   similarly       situated   party    and   that   the

Defendant’s “explanation for the differing treatment does not

satisfy the relevant level of scrutiny.” Real Alternatives, Inc.

v. Sec'y Dep't of Health & Human Servs., 867 F.3d 338, 348 (3d

Cir. 2017) (quoting City of Cleburne v. Cleburne Living Ctr., 473

U.S.   432,    439–40     (1985)).   “[I]f     a   statute   neither    burdens    a

fundamental right nor targets a suspect class, it does not violate

the    Fourteenth         Amendment's     Equal      Protection     Clause,       as

incorporated through the Fifth Amendment's Due Process Clause, so

long as it bears a rational relationship to some legitimate end.”

Abdul-Akbar, 239 F.3d at 317 (quoting Romer v. Evans, 517 U.S.


                                          9
Case 1:19-cv-21589-RMB-KMW Document 2 Filed 04/30/20 Page 10 of 13 PageID: 68



 620, 631 (1996)). Plaintiff has not alleged that he was treated

 differently than a similarly situated prisoner. The Court will

 also consider whether Plaintiff has alleged a “class of one” equal

 protection claim.

       To state a class of one equal protection claim, a plaintiff

 must allege that “(1) the defendant treated him differently from

 others similarly situated, (2) the defendant did so intentionally,

 and   (3)   there   was   no     rational   basis   for   the   difference   in

 treatment.” Mann v. Brenner, 375 F. App'x 232, 238 (3d Cir. 2010)

 (quoting Phillips v. County of Allegheny, 515 F.3d 224, 243 (3d

 Cir. 2008) (quoting Hill v. Borough of Kutztown, 455 F.3d 225, 239

 (3d Cir. 2006)). A plaintiff need not “identify specific instances

 where   others   have     been   treated    differently”    but   without    any

 allegation of similarly situated persons, the complaint does not

 state a plausible claim. Id. at 244-45. Plaintiff alleged that he

 was designated with a Sex Offender PSF based on his religion, but

 has not alleged that he was treated differently than similarly

 situated prisoners. Plaintiff has failed to state a Fifth Amendment

 equal protection claim.

       Plaintiff also alleges violation of his right to due process,

 which, as a federal prisoner, falls under the Fifth Amendment. See

 Dusenbery v. U.S., 534 U.S. 161, 167 (2002) (“The Due Process

 Clause of the Fifth Amendment prohibits the United States, as the

 Due Process Clause of the Fourteenth Amendment prohibits the

                                        10
Case 1:19-cv-21589-RMB-KMW Document 2 Filed 04/30/20 Page 11 of 13 PageID: 69



 States, from depriving any person of property without ‘due process

 of law.’”) A prisoner does not have a liberty interest protected

 by the Due Process Clause in his degree of confinement. Day v.

 Nash, 191 F. App’x 137, 139 (3d Cir. 2006) (citations omitted)).

 Liberty   interests   that   implicate   the   Due   Process   Clause   are

 “generally limited to freedom from restraint which ... imposes

 atypical and significant hardship on the inmate in relation to the

 ordinary incidents of prison life”). Sandin v. Conner, 515 U.S.

 472, 484 (1995)). Therefore, Plaintiff has failed to state a Fifth

 Amendment due process claim.

            3.    Eighth Amendment Failure to Protect Claim

      Plaintiff alleges Defendants violated the Eighth Amendment

 ban on cruel and unusual punishment by labeling him as a Sex

 Offender, which caused him “actual and threatened” bodily harm.

            [A] prison official cannot be found liable
            under the Eighth Amendment for denying an
            inmate humane conditions of confinement unless
            the official knows of and disregards an
            excessive risk to inmate health or safety; the
            official must both be aware of facts from
            which the inference could be drawn that a
            substantial risk of serious harm exists, and
            he must also draw the inference.

 Farmer v. Brennan, 511 U.S. 825, 837 (1994). Plaintiff has not

 alleged facts indicating any defendant was aware of a substantial

 risk to his safety by designating him with a Sex Offender PSF.

 Therefore, Plaintiff has failed to state an Eighth Amendment claim

 against defendants.

                                     11
Case 1:19-cv-21589-RMB-KMW Document 2 Filed 04/30/20 Page 12 of 13 PageID: 70



      C.    FTCA Claim

      The Federal Tort Claims Act provides district courts with

 exclusive jurisdiction over

            civil actions on claims against the United
            States, for money damages, for … personal
            injury or death caused by the negligent or
            wrongful act or omission of any employee of
            the Government while acting within the scope
            of   his   office    or   employment,   under
            circumstances where the United States, if a
            private person, would be liable to the
            claimant in accordance with the law of the
            place where the act or omission occurred.

 28 U.S.C. § 1346(b)(1).

      Pursuant to 28 U.S.C. § 2675, “an FTCA action ‘shall not be

 instituted upon a claim against the United States for money damages

 ... unless the claimant shall have first presented the claim to

 the appropriate Federal agency....’” White-Squire v. U.S. Postal

 Service, 592 F.3d 453, 457 (3d Cir. 2010) (quoting 28 U.S.C. §

 2675(a)). The claim to the appropriate agency must “be finally

 denied by the agency in writing and sent by certified or registered

 mail” before a plaintiff may initiate a civil action. 28 U.S.C. §

 2675(a). “The failure of an agency to make final disposition of a

 claim within six months after it is filed shall, at the option of

 the claimant any time thereafter, be deemed a final denial of the

 claim.” Id. These requirements are jurisdictional. White-Squire,

 592 F.3d at 457.

      Plaintiff attached a copy of his Federal Tort Claim to the


                                     12
Case 1:19-cv-21589-RMB-KMW Document 2 Filed 04/30/20 Page 13 of 13 PageID: 71



 complaint. (Compl., Ex., ECF No. 1-1 at 10-14.) The claim form was

 signed by Plaintiff on August 1, 2019. (Id. at 10.) The complaint

 does not allege when the claim was filed, but the earliest date

 possible was the date Plaintiff signed it, August 1, 2019. (Compl.,

 ¶¶48-49, ECF No. 1.) The complaint does not indicate when or if

 the   BOP   made   a   final   disposition      of   the   claim.    Courts    lack

 jurisdiction over prematurely filed FTCA actions. McNeil v. U.S.,

 508 U.S. 106, 112 (1993).

       The complaint in this matter was filed on December 19, 2019.

 This was less than six months after the FTCA claim was filed with

 the BOP. Therefore, Plaintiff cannot rely on the failure of the

 BOP to respond within six months to establish the jurisdictional

 requirement for his FTCA claim. For jurisdiction, Plaintiff must

 allege facts indicating when the BOP made a final disposition on

 his   claim.   Therefore,      pursuant    to   28   U.S.C.   §     2675(a),    the

 complaint fails to state an FTCA claim.

 III. CONCLUSION

       For the reasons discussed above, the Court will dismiss the

 complaint without prejudice.

 An appropriate Order follows.



 Date: April 30, 2020

                                            s/Renée Marie Bumb
                                            RENÉE MARIE BUMB
                                            United States District Judge

                                       13
